        Case 2:19-cv-04511-DLR Document 1 Filed 06/20/19 Page 1 of 5



 1 TRINETTE G. KENT (State Bar No. 025180)
 2 3219 East Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Steven Whetten
12
13                          UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
14
15
16 Steven Whetten,                        Case No.:

17                   Plaintiff,
18                                        COMPLAINT
         vs.
19
20 NCB Management Services, Inc.,
                                          JURY TRIAL DEMANDED
21                   Defendant.
22
23
24
25
26
27
28
          Case 2:19-cv-04511-DLR Document 1 Filed 06/20/19 Page 2 of 5



 1         Plaintiff, Steven Whetten (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against NCB Management Services, Inc. (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
 9         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and 28
10
     U.S.C. § 1331.
11
12         3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
13 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
14
   where Defendant transacts business in this district.
15
16                                          PARTIES
17         4.     Plaintiff is an adult individual residing in Scottsdale, Arizona, and is a
18
     “person” as defined by 1 U.S.C. § 1.
19
20         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
21
           6.     Defendant is a business entity located in Trevose, Pennsylvania, and is a
22
23 “person” as the term is defined by 1 U.S.C. § 1.
24         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
25
     business the principle purpose of which is the collection of debts and/or regularly
26
27 collects or attempts to collect debts owed or asserted to be owed to another, and is a
28 “debt collector” as defined by 15 U.S.C.§ 1692a(6).


                                                 2
         Case 2:19-cv-04511-DLR Document 1 Filed 06/20/19 Page 3 of 5



 1                   ALLEGATIONS APPLICABLE TO ALL COUNTS
 2
           8.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
 3
 4 be owed to a creditor other than Defendant.
 5         9.    Plaintiff’s alleged obligation arises from a transaction in which property,
 6
     services or money was acquired on credit primarily for personal, family or household
 7
 8 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5).
 9
           10.   At all times mentioned herein where Defendant communicated with any
10
11 person via telephone, such communication was done via Defendant’s agent,
12 representative or employee.
13
           11.   On or about March 12, 2019, Defendant called Plaintiff in an attempt to
14
15 collect a debt.
16         12.   During the live conversation that ensued, Defendant pressured Plaintiff
17
     into making an immediate payment using misleading statements and
18
19 misrepresentations.
20
           13.   Plaintiff offered to pay Defendant $100.00 per month towards the alleged
21
     debt, but stated that he could not make an immediate payment,
22
23         14.   Defendant responded, stating, “So you refuse to pay!”
24
           15.   When Plaintiff reiterated that he could make payments, but that he
25
26 couldn’t pay immediately, Defendant misrepresented that it would report the alleged
27 debt to the credit reporting bureaus, “impacting” his credit score.
28


                                                3
          Case 2:19-cv-04511-DLR Document 1 Filed 06/20/19 Page 4 of 5



 1         16.    Upon information and belief, Defendant’s agent make the above
 2
     statement for the sole purpose of pressuring Plaintiff into making an immediate
 3
 4 payment, as the agent lacked the means and intent to carry out the threat when the
 5 statement was made.
 6
         17. Defendant’s actions caused Plaintiff to suffer a significant amount of
 7
 8 stress and anxiety.
 9
10                                         COUNT I
11     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
12                         U.S.C. § 1692, et seq.
13         18.    Plaintiff incorporates by reference all of the above paragraphs of this
14
     complaint as though fully stated herein.
15
16         19.    The FDCPA was passed in order to protect consumers from the use of
17
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
18
     practices.
19
20         20.    Defendant attempted to collect a debt from Plaintiff and engaged in
21
     “communications” as defined by 15 U.S.C. § 1692a(2).
22
23         21.    Defendant used false, deceptive, or misleading representations or means

24 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
25
         22. Defendant threatened to take action that Defendant did not intend to take,
26
27 in violation of 15 U.S.C. § 1692e(5)
28


                                                4
         Case 2:19-cv-04511-DLR Document 1 Filed 06/20/19 Page 5 of 5



 1         23.   The foregoing acts and/or omissions of Defendant constitute violations of
 2
     the FDCPA, including every one of the above-cited provisions.
 3
 4         24.   Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 5 violations.
 6
                                   PRAYER FOR RELIEF
 7
 8         WHEREFORE, Plaintiff prays for judgment against Defendant for:
 9               A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
10
                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
11
12               C. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
13                  § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
14
                 D. Punitive damages; and
15
16               E. Such other and further relief as may be just and proper.
17
18                  TRIAL BY JURY DEMANDED ON ALL COUNTS
19
20
21 DATED: June 20, 2019                         TRINETTE G. KENT
22                                             By: /s/ Trinette G. Kent
23                                             Trinette G. Kent, Esq.
                                               Lemberg Law, LLC
24                                             Attorney for Plaintiff, Steven Whetten
25
26
27
28


                                                5
